Citation Nr: 1645844	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to specially adapted housing benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to January 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this matter in February 2014 for further development.

In a June 2015 decision, the Board denied the Veteran entitlement to specially adapted housing benefits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court issued a Memorandum Decision vacating the decision and remanding the matter to the Board for further consideration.  The matter is now before the Board for further appellate consideration.

In the June 2015 decision, the Board also denied the Veteran entitlement to an increased evaluation for scoliosis with low back pain and degenerative changes, entitlement to a special home adaptation grant, and entitlement to special monthly compensation based on the need for aid and attendance of another person.  The Veteran also the appealed those issues to the Court.  See Statement from the Veteran, dated in June 2015.  However, the May 2016 Memorandum Decision did not vacate those portions of the Board's June 2015 decision or remand those issues to the Board.  Accordingly, those issues are not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to specially adapted housing benefits.  Relevant to the present claim, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) (West 2014) may be granted if a Veteran is entitled to VA compensation for permanent and total disability due to the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (2015).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

The Veteran was provided a VA examination in May 2014 to determine, among other things, whether the criteria for specially adapted housing benefits have been met.  The May 2014 VA examiner noted that, due to his service-connected lower back condition, the Veteran made "regular" assistive use of a brace, cane, and walker "as a normal mode of locomotion, although occasional locomotion by other methods may be possible."  The examiner also noted that the Veteran could walk only "a few feet at a time" before resting, and was unable to climb stairs or ladders or otherwise "perform tasks that require frequent and repetitive bending of the lumbar spine."  The examiner concluded that the Veteran's service-connected low back condition did not cause a "functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis."  The examiner also concluded that the appellant had "normal" strength and function in his lower extremities "which does not preclude locomotion without the aid of braces or canes," but that the appellant "uses a walker or a cane regularly to balance himself and to prevent falls."

As discussed by the Court in the May 2016 Memorandum Decision, the May 2014 VA examiner's findings that the Veteran's "normal strength and function in his lower extremities" does not "preclude locomotion without the aid of braces or canes," but that the Veteran "uses a walker or a cane regularly to balance himself and to prevent falls" are inconsistent.  In addition, it is unclear how the examiner found that the Veteran's disability does not "affect the functions of balance or propulsion as to preclude locomotion without" the use of assistive devices, while also noting that the Veteran requires a cane for balance and can walk only a few feet.  As such, the examiner did not provide adequate rationale for the opinions provided and clarification of the statements made in the May 2014 VA examination report is needed.  See 38 C.F.R. § 4.2; see also Vazquez-Flores v. Peake, 22 Vet. App. 37, 50 (2008) (the Board should return a medical report to an examiner for clarification, or to explain why such action is unnecessary, when a key point in the report can be fairly read to have different meanings).  Given the inconsistencies in the May 2014 VA examination report, the Board finds that the matter must be remanded so that a VA addendum opinion may be obtained.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who conducted the May 2014 VA examination or, if that examiner is not available, to a similarly qualified clinician for preparation of an addendum opinion that provides the below-requested information.  If the clinician determines that the information requested cannot be provided without another in-person examination of the Veteran, then such an examination should be scheduled.  The clinician is asked to address the following:

Is at least as likely as not (50 percent probability or greater) that the Veteran has the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?  See 38 C.F.R. § 3.809 (2015).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See 38 C.F.R. § 3.350(a)(2); see also 38 C.F.R. § 4.63.

The clinician is further asked to address the contradictory findings in the May 2014 VA examination report that the Veteran's "normal strength and function in his lower extremities" does not "preclude locomotion without the aid of braces or canes," but that the Veteran "uses a walker or a cane regularly to balance himself and to prevent falls."  The clinician must also address the contradictory findings that the Veteran's disability did not "affect the functions of balance or propulsion as to preclude locomotion without" the use of assistive devices, but that the Veteran requires a cane for balance and can walk only a few feet.

The examiner must indicate that the record was reviewed.  A full rationale must be provided for any opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether entitlement to specially adapted housing benefits may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




